1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      BRADLEY FISCHER,
4
                           Plaintiff,
5                                                       2:19-cv-01228-JAD-VCF
      vs.                                               ORDER
6     THE HOME DEPOT,
7                          Defendant.
8           Before the court is the Emergency Motion to Withdraw as Counsel (ECF No. 14).
9           Accordingly,
10          IT IS HEREBY ORDERED that any opposition on the Emergency Motion to Withdraw as Counsel
11   (ECF No. 14) must be filed on or before February 10, 2020. Any reply in support of the Emergency
12   Motion to Withdraw as Counsel (ECF No. 14) must be filed on or before February 13, 2020.
13          IT IS FURTHER ORDERED that a hearing on the Emergency Motion to Withdraw as Counsel
14   (ECF No. 14) is scheduled for 2:00 PM, February 18, 2020, in Courtroom 3D.
15          IT IS FURTHER ORDERED that Bradley Fischer must attend in person the 2:00 PM, February
16   18, 2020 hearing.
17          DATED this 3rd day of February, 2020.
                                                              _________________________
18
                                                              CAM FERENBACH
19                                                            UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
